Citation Nr: 1227794	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the upper extremities, claimed as neuropathy, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial evaluation (rating) in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to November 1968.  He served in the Republic of Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection and assigned an initial rating of 20 percent for diabetes mellitus, and denied service connection for peripheral neuropathy of the upper extremities, sleep apnea, and tinnitus.  

While an appellant who has no special medical expertise is competent to describe the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Thus, where a lay appellant's claim associates his symptoms with a specific diagnosis, it must be considered a claim for any disability that may reasonably be encompassed by the appellant's description of the claim, the reported symptoms, and the other information of record.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As discussed below, the competent evidence in this case indicates that the neurological symptoms described in the upper extremities are associated with carpal tunnel syndrome rather than peripheral neuropathy.  Thus, the Board has characterized the claim as noted on the title page.  

The Veteran was afforded a VA examination of his diabetes symptoms in August 2008, during which peripheral neuropathy of the bilateral feet was diagnosed.  The examiner noted that this condition is a complication of diabetes mellitus and is therefore possibly related to service-connected diabetes.  Thereafter, the RO characterized the Veteran's diabetes as "with peripheral neuropathy of both lower extremities."  As discussed below, the diagnostic code for diabetes mellitus specifies that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  In this case, diabetes is currently rated less than 100 percent, and peripheral neuropathy is not part of the specific criteria for the assigned evaluation.  Hence, a separate evaluation is warranted for peripheral neuropathy of the lower extremities if the condition is found to be both secondary to diabetes mellitus and of such severity as to be compensable.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record, see Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008), and "to fully and sympathetically develop a veteran's claim to its optimum before deciding it on the merits."  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed.Cir.2008).  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The Veteran did not engage in combat with the enemy during service.

3.  No injury, disease, or chronic symptoms of neurological disability of the upper extremities were manifested during service. 

4.  The Veteran did not continuously manifest symptoms of neurological disability of the upper extremities in the years after service.

5.  A neurological disability of the upper extremities, including peripheral neuropathy, was not manifested to a degree of 10 percent within one year of service separation.

6.  The Veteran does not have peripheral neuropathy of the upper extremities.  

7.  A neurological disability of the upper extremities, to include carpal tunnel syndrome, is not caused or aggravated by a service-connected disability. 

8.  No injury, disease, or chronic symptoms of sleep apnea were manifested during service. 

9.  The Veteran did not continuously manifest symptoms of sleep apnea in the years after service.

10.  The current sleep apnea disorder is not related to service.

11.  For the entire period of initial rating appeal, the Veteran's service-connected diabetes has required insulin and a restricted diet, but not regulation of activities.


CONCLUSIONS OF LAW

1.  A neurological disability of the upper extremities, including carpal tunnel syndrome, was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for an initial disability rating in excess of 20 percent for diabetes have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant 's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this case, complete pre-adjudication notice was provided by letter dated in August 2007 letter.  The letter specifically informed the Veteran of the evidence necessary to establish service connection on a secondary basis.  

With respect to the issue of a higher initial disability rating for diabetes mellitus, it arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations for diabetes and peripheral neuropathy in August 2008, February 2009, and August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the ultimate VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

The Board observes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed sleep apnea.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no indication that sleep apnea may be associated with military service.  There is no evidence of any kind, lay or medical, to suggest that sleep apnea began during service.  The Veteran has not alleged that symptoms of sleep apnea have existed continuously since the time of his military service; rather, he reported that his symptoms began at the same time that diabetes was diagnosed, which was more than 30 years after the end of active service.  Sleep apnea is not a disability that may be presumed to be caused by herbicide exposure (see 38 C.F.R. §§ 3.307, 3.309), and no medical evidence has suggested a causal relationship between sleep apnea and exposure to herbicides.  Finally, there is no competent medical evidence of record which indicates that sleep apnea may be related to service or to another service-connected disability, including diabetes.  Therefore, VA was not required to conduct an examination.

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  

In this case, VA has recognized that the Veteran had service in the Republic of Vietnam, so is presumed to have been exposed to herbicides, which was the basis for the grant of presumptive service connection for diabetes mellitus.  The Veteran's DD Form 214 reflects that he earned the Vietnam Service Medal and had two months and three days of foreign and/or sea service with the US Army, Pacific Command (USARPAC).  The Veteran reported in a statement accompanying his claim for that, although he had been trained as a combat engineer and truck driver, when he was shipped to Vietnam he served as a chaplain assistant.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this case, while the Veteran served in Vietnam, the weight of the evidence demonstrates that he did not engage in combat with the enemy during service.  The Veteran has not alleged that he engaged in combat with the enemy during service in Vietnam.  He reported that he was camped in Vietnam nearby field artillery battalions that fired big guns all night, but does not assert that he personally participated in firing guns at the enemy or of being fired upon by the enemy.  The DD Form 214 does not indicate any awards or decorations reflecting or suggesting that he or his unit engaged in combat with the enemy.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection for a Neurological Disability of the Upper Extremities

The Veteran is seeking service connection for a neurological disability of the upper extremities, claimed as peripheral neuropathy secondary to service-connected diabetes mellitus.  Specifically, he contends that his hands "fall asleep" and are "slow to wake up each morning."  He reports that these symptoms began at about the same time that diabetes was diagnosed.  

The Board has considered the claim on both a direct and secondary basis, in the light most favorable to the Veteran.  Nonetheless, after carefully reviewing the relevant lay and medical evidence, the Board concludes service connection for a neurological disability of the upper extremities is not warranted.  The evidence does not establish that the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities; instead, the evidence shows that the current diagnosis accounting for the reported symptoms is carpal tunnel syndrome.  Moreover, the weight of the competent, probative, and credible evidence is against a finding that the neurological symptoms he experiences in his upper extremities, including those diagnosed as carpal tunnel syndrome, are associated with any aspect of active service, to include as secondary to service-connected diabetes.  

The Board finds that no injury, disease, or chronic symptoms of neurological disability of the upper extremities occurred during service.  Service treatment records are silent for any injuries, complaints, or treatment for neurological symptoms in the upper extremities.  The Veteran did not report such symptoms during the separation physical examination, and no pathology was noted on objective examination.  

Additionally, the Veteran has not experienced continuous symptoms of neurological disability in his upper extremities since service.  In his original application for compensation benefits and in several written statements to VA, the Veteran dated the onset of those symptoms to 2001, many years after his separation from service.  Thus, the Board finds that the Veteran did not continuously manifest symptoms of the upper extremities in the years after service.  More specifically, symptoms of neurological disorder, including peripheral neuropathy, did not manifest to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 3.307(a)(3),(6), 3.309(a),(e).

Finally, the Board finds that the weight of the competent, credible, and probative evidence is against a finding that the Veteran has a current neurological disability of the upper extremities that is caused or aggravated by service, to include as secondary to service-connected diabetes.  Although service connection is in effect for diabetes mellitus, the weight of the competent medical evidence shows that the Veteran does not have a diagnosed disability of peripheral neuropathy of the upper extremities.  While the VA examiner of August 2008 noted that peripheral neuropathy of the hands was a possible complication of diabetes, subsequent medical evidence discounted that possibility.  Specifically, after a nerve conduction study performed on behalf of VA in September 2008, the examiner noted that ulnar and right tibial nerve conduction velocity studies were normal, while the median sensory and motor distal latencies were prolonged bilaterally.  He opined that these results were consistent with carpal tunnel syndrome of mild to moderate severity.  A VA examiner reached the same conclusion in August 2009, when he diagnosed peripheral neuropathy in the lower legs while noting that the upper extremities were normal.  Hence, the weight of the competent medical evidence is against a finding that the Veteran has peripheral neuropathy in his upper extremities secondary to diabetes.  

The competent medical evidence indicates that the neurological symptoms the Veteran experiences in his hands are due to diagnosed carpal tunnel syndrome, which had a post-service onset.  Nothing in the record suggests that the carpal tunnel syndrome is caused or aggravated by any incident of service, including service-connected diabetes mellitus.  

In summary, the preponderance of the competent, credible and probative evidence is against a finding that a neurological disability of the upper extremities began during service, is related to service, or is caused or aggravated by a service-connected disability, including diabetes.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  In a statement accompanying his August 2007 claim, he reported that the condition was first diagnosed in 2001.  In a May 2008 written statement, he stated that he "cannot say that [sleep apnea] came from [his] time in service...or that it was connected as a complication of diabetes."  In that statement, however, the Veteran noted that he first experienced symptoms of sleep apnea around the time that diabetes was diagnosed, and he suggests that the two conditions are therefore causally related.   

After carefully reviewing the relevant lay and medical evidence, the Board concludes that that a preponderance of the evidence is against service connection for sleep apnea, including as secondary to service-connected diabetes mellitus.  Although the evidence reflects that the Veteran currently has sleep apnea, the weight of the competent, probative, and credible evidence is against a finding that the disability had its onset in service or is related to his active service, to include as secondary to service-connected diabetes.  

The Board finds that the Veteran did not experience chronic symptoms of sleep apnea during service.  Service treatment records do not show any symptoms related to sleep apnea or other breathing problems.  The Veteran did not report any symptoms of breathing problems during his separation physical examination, and no such problems were noted on objective examination.  Therefore, the Board finds that symptoms of sleep apnea did not begin in service, and were not chronic in service.  

The Board also finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of sleep apnea since service.  There are no post-service private treatment records indicating any complaints of or treatment for sleep apnea.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (holding that the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  VA outpatient treatment records reflect that the Veteran was diagnosed with sleep apnea in December 2003.  The Veteran does not claim that his symptoms have persisted since service but rather reports that they first began in 2001, more than 30 years after service separation.  Therefore, continuous symptoms since service are not shown.  

The Board further finds that the Veteran's current sleep apnea is not otherwise related to service, to include as secondary to service-connected diabetes mellitus.  There is no competent medical evidence of record relating the Veteran's current sleep apnea to active service or to diabetes.  There is also no credible evidence of continuous symptoms of sleep apnea that could serve as a basis for nexus to service.  See 38 C.F.R. § 3.303(b).  

The Board acknowledges the Veteran's suggestion that sleep apnea could be causally related to service-connected diabetes because the two disabilities were diagnosed at approximately the same time.  While the Veteran is competent to testify as to the subjective symptoms he experiences, as a layperson, he is not competent to render a medical diagnosis or an opinion as to the etiology of his disability.  See Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Thus, his assertions in this regard do not constitute competent evidence of a causal connection between service-connected diabetes and sleep apnea.  

In summary, the preponderance of the competent, credible and probative evidence is against a finding that sleep apnea began during service, is related to service, or is secondary to service-connected diabetes.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Disability Rating Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. 
§ 4.7 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Higher Initial Rating for Diabetes

The Veteran is seeking an initial disability rating in excess of 20 percent for service-connected diabetes.  Service connection was granted effective August 2007, and an initial disability rating of 20 percent under Diagnostic Code 7913 has been in effect since then. 

Diabetes mellitus is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, which provides for a 10 percent rating for diabetes mellitus that is manageable by restricted diet only.  A rating of 20 percent is provided for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required. 

A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities). 

A rating of 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, DC 7913. 

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against an initial rating in excess of 20 percent for service-connected diabetes, for the entire initial rating period.  For the entire period of initial rating appeal, the Veteran's service-connected diabetes has required insulin and a restricted diet, but not regulation of activities, as required for a higher rating of 40 percent under DC 7913.

VA outpatient treatment records dated from December 2002 through May 2008 reflect that the Veteran received regular periodic treatment of diabetes mellitus.  He was noted to be taking both oral diabetes medication and injectable insulin.  Throughout that time, the Veteran reported no sensory changes in his feet.  On examination, there was no pedal edema, pedal pulses were full and intact, there were no skin defects, and sensation was normal bilaterally.  He had regular diabetic eye examinations in which no pathology was found.  The Veteran's diabetes was noted to be poorly controlled, his insulin dose was regularly increased, and he was advised to see a dietician for meal planning.  He did not have episodes of hypoglycemia, although he reported that he "felt low" when his blood sugar was around 100mg/dL.  The claims file contains private treatment records dated in April 2004 and February 2005, which reflect that the Veteran had diabetes mellitus with poor control.  His feet were without wounds, infections, or skin breakdowns, but he did have thickening of the toenails.  

The Veteran was afforded a VA examination to evaluate the severity of his diabetes in August 2008.  The examiner reviewed the claims file and noted that diabetes was poorly controlled.  The record showed that the Veteran had no complaints of neuropathy to the feet but did complain of hand problems.  He was prescribed insulin, with more than one daily dose, as well as oral medication.  There was no history of hospitalization, and though the Veteran reported episodes of hypoglycemic reactions or ketoacidosis, there had been no hospitalizations due to these complications.  The Veteran reported that he had to follow a special diet and that he was restricted in his ability to perform strenuous activity because this required adjusting his insulin doses.  The Veteran reported numbness in his hands at night and in the morning, but he had no complaints relating to his feet.  

On examination in August 2008, there was decreased posterior tibial pulse bilaterally, and there was loss of vibratory sensation in both hand and feet.  The examiner noted possible diabetes-related conditions of peripheral neuropathy, peripheral edema, kidney disease, and cardiovascular disease as complications of diabetes.  He noted that the Veteran's disability had significant effects on his occupation in that it decreased his ability to concentrate and caused weakness and fatigue, which led to increased absenteeism.  The examiner also indicated that the Veteran's disabilities prevent him from participating in recreation.  

In a VA examination conducted in February 2009, it was determined that symptoms of weakness, fatigue, and shortness of breath are related to coronary artery disease.  Separate service connection for coronary artery disease was granted effective from August 2008.  Similarly, service connection was granted for erectile dysfunction and frequent urinary tract infections, secondary to diabetes mellitus, effective from August 2008.  Accordingly, those disabilities, their symptoms, and their effects on the Veteran's ability to function are not associated with diabetes and are not considered in this evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (holding that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity").

The RO subsequently sought more details as to whether the noted possible complications were in fact causally related to diabetes.  To that end, nerve conduction studies were performed by a private examiner on behalf of VA in September 2008.  The examiner found decreased vibration in the upper extremities, with normal sensation to pain, light touch, and position.  He noted that ulnar and right tibial nerve conduction velocity studies were normal, while the median sensory and motor distal latencies were prolonged bilaterally.  He opined that these results were consistent with carpal tunnel syndrome of mild to moderate severity rather than peripheral neuropathy.  The examiner diagnosed diabetic peripheral neuropathy in the lower extremities. 

VA outpatient treatment records dated between May 2008 and June 2009 indicate that the Veteran continued to receive regular examinations of his feet and was consistently noted to have onychomycosis.  In May and June 2009, a dry, flaky rash was noted on the feet bilaterally, and anti-fungal ointment was prescribed.  

The Veteran was afforded a VA examination of his diabetes symptoms in August 2009.  On examination, there was absent hair, dystrophic nails, and sensory loss in both feet.  The examiner diagnosed peripheral neuropathy as complication of diabetes, noting that the condition began at the same as the onset of diabetes.  The examiner noted that the Veteran was employed full-time and opined that diabetes had no significant effect on the Veteran's employment.  

Based upon these findings, the initial evaluative framework of the assignment of a 20 percent rating for diabetes should remain in effect for the entire initial rating period.  While the evidence shows the use of insulin and a restricted diet, the Board concludes that the medical evidence does not support a rating in excess of 20 percent for any period because for no period does the evidence show that the service-connected diabetes mellitus required regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation); see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In this regard, the February 2009 VA examiner specifically noted that the Veteran was not restricted in his ability to perform strenuous activities.  On the contrary, outpatient treatment notes indicate that the Veteran was encouraged to exercise regularly.  

The Board notes that the Veteran has reported that his activities have been limited by symptoms of diabetes; however, "regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  In Camacho, it was held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities. 

The Veteran's diabetes has been found to be manifested by the use of insulin, medication, and dietary restrictions, but not regulation of activity as evidenced by medical evidence that occupational and recreational activities have been restricted, as required for a higher rating of 40 percent under DC 7913.  While the Veteran requires insulin injections and a restricted diet, as indicated, the evidence must exhibit "regulation of activities" to warrant an initial rating of 40 percent.  The record clearly shows that the Veteran's symptoms do not meet or more nearly approximate these criteria at any time during the initial rating period.  For these reasons, the Board finds that the criteria for a higher initial rating in excess of 20 percent for diabetes under DC 7913 have not been met for any period. 

Finally, there is no indication in the record that the Veteran is unable to maintain gainful unemployment due to his service-connected disabilities.  During his most recent VA examination, he reported that his is employed full time.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Extraschedular Consideration

The Veteran reported that he experiences weakness and fatigue as a result of his service-connected diabetes, which causes him to miss time from work.  These contentions raise the matter of whether referral for extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the record does not establish that the schedular rating criteria are inadequate for rating the Veteran's diabetes mellitus.  The competent medical evidence of record shows that that aspect of the Veteran's disability which is on appeal is primarily manifested by elevated blood glucose which must be monitored and frequently treated.  The applicable diagnostic code used to rate his disability 

provides for ratings based on the manageability of symptoms and treatment options.  See 38 C.F.R. § 4.119, DC 7913.  As the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, referral for an extraschedular rating is unnecessary at this time.


ORDER

Service connection for sleep apnea is denied.

Service connection for a neurological disability of the upper extremities is denied.

An initial rating for diabetes mellitus in excess of 20 percent is denied. 


REMAND

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, there is some competent evidence of a current disability or persistent or recurrent symptoms of a disability of right ear tinnitus.  On an August 2007 VA claim form, the Veteran wrote that he had intermittent right ear tinnitus which he has described as ringing in the ear.  The Veteran is competent to report symptoms that he has experienced, such as tinnitus, to include the time of onset of such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

There is some evidence establishing that an event of loud noise exposure occurred in service.  The Veteran alleges that he was exposed to loud noise in service when he camped near field artillery battalions that fired guns all night during Vietnam service from about May to November 1968, even though he does not report the onset of tinnitus in service following such noise exposures.  The Veteran's Form DD 214 lists his service occupation as chaplain assistant.  

There is also some indication that the tinnitus or persistent or recurrent symptoms of tinnitus may be associated with the Veteran's service.  The Veteran is seeking service connection for tinnitus, which he contends began in 1969 within one year of his separation from service.  Service treatment records indicate that he reported a history of "ear, nose, or throat trouble" during a physical examination in November 1968, upon his separation from active service, although tinnitus is not specifically indicated or described, and no disabilities were noted on examination.  The Veteran now only contends that the intermittent right ear tinnitus began after service in 1969, not that tinnitus was present in service.  

During private treatment after service in 2002 and 2003 the Veteran denied having tinnitus.  VA treatment record and examination reports of record reflect complaints and treatment for other disorders but do not include any complaints of findings of tinnitus.  It was not until August 2007 that the Veteran reported to VA that he had intermittent right ear tinnitus.  In an August 2007 VA compensation claim, the Veteran first reported to VA or any medical professional that he had tinnitus, which he indicated to be intermittent tinnitus in the right ear only, and that the tinnitus began after service in 1969.  

There is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  There is no competent medical opinion of record on the question of whether the Veteran's reported onset of intermittent right ear tinnitus after service in 1969 is related to the loud noise exposure during service in 1968.  Therefore, a remand is required in this case in order to afford the Veteran a VA examination of his claimed tinnitus disability and for a medical nexus opinion on this question.  

Accordingly, the claim for service connection for tinnitus is remanded for the following action:

1. Schedule the Veteran for an appropriate examination to determine the nature and likely etiology of any tinnitus that may be present.  The relevant documents in the claims file should be made available to the examiner for review.  The examiner should conduct a thorough examination, including any and all necessary tests, and render a diagnosis for any pathology found.  

Based on the examination and review of the record, the examiner should provide the following alternative opinions:  

A.  Assuming that the Veteran experienced the onset of intermittent right ear tinnitus after service in 1969, is it at least as likely as not (i.e., probability of 50 percent) that tinnitus, if diagnosed, had its origin in service or related to the loud noise exposure in service?  For purposes of this opinion, the examiner should assume that the Veteran was exposed to some loud noise during service in Vietnam for a few months from about May to November 1968, but did not experience symptoms of tinnitus during service in 1968, and that he first had intermittent tinnitus in the right ear after service in 1969, that he has denied tinnitus during post-service treatment in 2002 and 2003, he did not complain of tinnitus at other post-service examinations and during treatment, and that he first reported tinnitus to VA in August 2007 as part of his claim for compensation.

B.  Assuming that the Veteran did not experience the onset of intermittent right ear tinnitus after service until 2007, is it at least as likely as not (i.e., probability of 50 percent) that tinnitus, if diagnosed, had its origin in service or is related to the loud noise exposure in service?  For purposes of this opinion, the examiner should assume that the Veteran was exposed to some loud noise during service in Vietnam for a few months from about May to November 1968, but did not experience symptoms of tinnitus during service in 1968, and that he did not experience intermittent tinnitus in the right ear after service in 1969, that he has denied tinnitus during post-service treatment in 2002 and 2003, did not complain of tinnitus at other post-service examinations and during treatment, and that he first reported tinnitus to VA in August 2007 as part of his claim for compensation.
  
A rationale is requested for any opinion expressed.  If the examiner is unable to provide the requested opinion without resort to speculation, he or she should so state and explain why an opinion would be speculative.  

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue of service connection for tinnitus.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


